Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2020 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 20110054708) in view of Matsuzaki (US 20100054087).
	Regarding claims 1, 7 and 8, Sato teaches a time synchronization device that is capable of selecting whether synchronization with a predetermined standard time by a timepiece unit is performed proactively (Note: the claim does not define what “proactive” is. Thus under BRI interpretation, the action being initiated and carried out automatically (GPS 10 Fig. 1), or is performed by means of a holdover  (Fig. 1 holdover section 19) instead of the time information, the holdover being performed using a clock signal from an internal (Fig. 1 internal clock 15) or external clock source, the timepiece unit generating a time signal synchronized with the predetermined standard time and outputting the time signal to an exterior (Abstract, [0066-0068]), the device comprising:
an event determination unit (Fig. 1 clock monitoring section 18) that determines an event according to temporal reception characteristics of the radio wave at a reception location of the radio wave, the temporal reception characteristics changing over time (the characteristics of these received signals are clearly not permanent and are indeed temporary/transitory/temporal),
 the event having a first time period in which time synchronization is performed using the time information based on the received radio wave (GPS signal quality) (See Fig. 4; during the time period 41 and 42, the GPS signal 12a is normal, then the GPS clock signal is used), and 
a second time period in which time synchronization is performed by means of the holdover (See Fig. 4; during the time period 40 and 41, the GPS signal 12a is abnormal, then the holdover section uses internal clock signal) ([0064, 0068]);
a clock signal selection unit (Fig. 1 switching section 17) that selectively supplies to the timepiece unit either one of the time information based on the received radio wave, and the clock signal from the internal or external clock source ([0068] “at the timing of time 43 in the case where the GPS clock can no longer be extracted from the GPS radio wave sent from the GPS antenna 10 due to an obstacle while the vehicle is running, the clock monitoring section 18 can determine abnormal condition of the GPS clock signal 12a from GPS..the switching section 17 selects, as the clock selection signal 17a, the self-oscillation clock signal 16a attained by dividing the frequency of the internal clock signal 15a supplied from the internal clock generating section 15 with the frequency divider section 16 and outputs this selected signal to the hold-over section 19.”); and
a controller (Fig. 1 clock monitoring section 18) that controls the clock signal selection unit according to the event determined by the event determination unit ([0066] “the clock switching signal 18a generated by the clock monitoring section 18 changes to the high level output signal. In the switching section 17, the GPS clock signal 12a is selected as the clock selection signal 17a” Thus, the switching section 17 changes its selection based on output signal 18a of the clock monitoring section 18).
Sato teaches the “event determination unit” that determines a first event of when to use the GPS signal and a second event when to use the holdover/internal clock.   However, Sato does not explicitly teach a “schedule determination unit”.  In an analogous art, Matsuzaki teaches “schedule determination unit” which enables scheduling of the different time allocation for different events/conditions ahead of time ([0186] In the satellite signal decoding time setting process shown in FIG. 9, if the number of captured GPS satellites 10 is 5 or less (step S64-1 returns Yes), and the minimum reception level of the satellite signals from the 4 GPS satellites 10 used for the positioning calculation is less than or equal to -135 dBm (step S64-2 returns Yes), the “the minimum reception level of the satellite signals from the 4 GPS satellites 10 used for the positioning calculation is greater than -135 dBm; the baseband unit 60 (time limit setting component 60-1) sets the satellite signal decoding time T.sub.d to T.sub.d=T.sub.0 (60 sec.)+120 seconds=180 seconds”.  Thus the different signal conditions warrants the events to occur at different scheduled time).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to modify Sato’s teaching of the event determination unit to also include the scheduling feature of Matsuzaki in order to allow the system operator the flexibility to schedule/plan certain anticipated or repeated conditions of the system to behave as planned in advanced and not have to repeat the same instructions manually for the same anticipated events over and over.
Regarding claim 2, the combination of Sato and Matsuzaki teaches the time synchronization device according to claim 1, wherein a maximum consecutive allowable time of the second time period is set to within a time in which a time synchronization precision in the timepiece unit is consecutively higher than or equal to a required precision (Note: this claim is directed toward an apparatus which is defined by its structure.  This limitation merely recites the function and lacks the structure and thus does not carry any patentable weight.  However, to expedite prosecution, it is also addressed.  As addressed by Sato, [0064, 0068] Fig. 4; “during the time period 40 and 41, the GPS signal 12a is abnormal, then the holdover section uses internal clock signal.” This scheduling would make sure that the time piece doesn’t lose synchronization even though the GPS signal is lost. , Matsuzaki [0186] In the satellite signal decoding time setting process shown in FIG. 9, if the number of captured GPS satellites 10 is 5 or less (step S64-1 returns Yes), and the minimum reception level of the satellite signals from the 4 GPS satellites 10 used for the positioning calculation is less than or equal to -135 dBm (step S64-2 returns Yes), the baseband unit 60 (time limit setting component 60-1) sets the satellite signal decoding time T.sub.d to T.sub.d=T.sub.0 (60 sec.)+60 seconds=120 seconds (step S64-3).)

Regarding claim 3, the combination of Sato and Matsuzaki teaches the time synchronization device according to claim 1, wherein a circuit that receives a radio wave including information relating to the predetermined standard time is stopped in the second time period (Sato [0068] GPS clock can no longer be extracted due to an obstacle).

	Regarding claim 4, the combination of Sato and Matsuzaki teaches the time synchronization device according to claim 1, wherein, in a case where a radio wave including information relating to the predetermined standard time is the radio wave transmitted from the satellite, a time period in which the radio wave from the satellite is weak (Sato; [0068] GPS signal is abnormal; Fig. 4 “abnormal GPS signal”), or a time period in which the radio wave from a required number of the satellite cannot be received (Matsuzaki Fig. 9 number of satellites less than 5), or a time period in which 

	Regarding claim 5, the combination of Sato and Matsuzaki teaches the time synchronization device according to claim 4, wherein a time period in which a fixed time is added before and after the time period in which the radio wave from the satellite is weak, or the time period in which the radio wave from the required number of the satellite cannot be received, or the time period in which the radio wave cannot be received from the satellite as a direct wave, is determined as the second time period. (Note: this claim is directed toward an apparatus which is defined by its structure.  This limitation merely recites the function and lacks the structure and thus does not carry any patentable weight.  However, to expedite prosecution, it is also addressed.  [0086] of Sato teaches that “at the timing when the GPS clock can no longer be extracted from the GPS radio wave, the switching section 17 selects, as the clock selection signal 17a, the self-oscillation clock signal 16a..outputs this selected signal to the hold-over section 19.” And [0186] Matsuzaki teaches “In the satellite signal decoding time setting process shown in FIG. 9, if the minimum reception level of the satellite signals from the 4 GPS satellites 10 used for the positioning calculation is less than or equal to -135 dBm (step S64-2 returns Yes), the baseband unit 60 (time limit setting component 60-1) sets the satellite signal decoding time T.sub.d to T.sub.d=T.sub.0 (60 sec.)+60 seconds=120 seconds (step S64-3). [187] “the minimum reception level of the satellite signals from the 4 GPS satellites 10 used for the positioning calculation is greater than -135 dBm; the baseband unit 60 (time limit setting component 60-1) sets the satellite signal decoding time T.sub.d to T.sub.d=T.sub.0 (60 sec.)+120 seconds=180 seconds”.  );

Regarding claim 6, the combination of Sato and Matsuzaki teaches the synchronization device according to claim 1, wherein, in a case where a radio wave including information relating to the predetermined standard time is a radio wave transmitted from a satellite, among the satellite, a satellite scheduled beforehand is selected as a satellite from which a radio wave used for time synchronization in the first period is to be received (Note: this claim is directed toward an apparatus which is defined by its structure.  This limitation merely recites the function and lacks the structure and thus does not carry any patentable weight.  However, to expedite prosecution, it is also addressed. The examiner interprets this limitation “a satellite scheduled beforehand is selected as a satellite from which a radio wave used for time synchronization in the first period is to be received”.  Sato clearly teaches selecting the satellite from which a radio wave transmitted, for synchronization in the first period. See Sato Fig. 4; “during the time period 41 and 42, the GPS signal 12a is normal, then the GPS clock signal is used.”)

Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Baba (US 20130052944 A1) teaches 
scheduled reception is possible timed to when the user is outdoors.

Response to Arguments
Applicant's arguments filed 11/13/20 have been fully considered but they are not persuasive. 
Applicant argues that, 
“the satellite signal decoding time Td of Matsuzaki is not a time period in which time synchronization is performed, and thus Matsuzaki does not determine a schedule of time periods in which time synchronization is performed”.  

The examiner respectfully disagrees.  The examiner notes that Matsuzaki was relied on for the teaching of scheduling of different time periods/intervals ([0186] In the satellite signal decoding time setting process shown in FIG. 9, if the number of captured GPS satellites 10 is 5 or less (step S64-1 returns Yes), and the minimum reception level of the satellite signals from the 4 GPS satellites 10 used for the positioning calculation is less than or equal to -135 dBm (step S64-2 returns Yes), the baseband unit 60 (time limit setting component 60-1) sets the satellite signal decoding time T.sub.d to T.sub.d=T.sub.0 (60 sec.)+60 seconds=120 seconds (step S64-3). [187] “the minimum reception level of the satellite signals from the 4 GPS satellites 10 used for the positioning calculation is greater than -135 dBm; the baseband unit 60 (time limit setting component 60-1) sets the satellite signal decoding time T.sub.d to T.sub.d=T.sub.0 (60 sec.)+120 seconds=180 seconds).

Applicant argues that, 
“Even if Matsuzaki disclosed a matter corresponding to a schedule, Sato neither discloses nor suggest a matter corresponding to a schedule.” 

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The examiner notes that Sato was not relied upon for the feature of “a schedule”, Matsuzaki was relied upon for the feature of a schedule.

Applicant argues that, 
“Even if Matsuzaki disclosed a matter corresponding to a schedule, Sato neither discloses nor suggest a matter corresponding to a schedule. In addition, Sato performs the process reactively. Thus, introducing a concept of schedule into Sato (that is, modifying Sato so as to perform the processing proactively rather than reactively) would fundamentally change the operating principle of Sato. If the proposed modification or combination of references would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious. In re Ratti, 270 F.2d 810 (CCPA 1959). See also, MPEP 2143.01. Accordingly, one having ordinary skill in the art would not have conceived a combination of Sato and Matsuzaki and thus the examiner has failed to establish a prima facie case of obviousness. ”

The examiner respectfully disagrees.  Sato is relied upon for the teaching of setting the two events to occur.  However, Sato does not teach the concept of scheduling the two events which is taught by Matsuzaki.  Thus the combination of Sato and Matsuzaki would teach the scheduling of the two events.  
Combining Sato’s teaching of the event determination unit to also include the scheduling feature of Matsuzaki would not fundamentally change the operating principle but instead complement Sato‘s teaching because the combination would allow the system’s operator the flexibility to schedule/plan certain anticipated or repeated conditions of the system to behave as planned in advanced and not have to repeat the same instructions manually for the same anticipated events over and over.
Furthermore, the claim does not define what is “proactive”.  According to dictionary.com, “proactive” is defined as “serving to prepare for, intervene in, or control an expected occurrence or situation,”  Sato clearly teaches that the system is prepared to intervene or control an expected occurrence by taking the action of selecting the holdover.  Therefore, Sato does proactively perform the holdover.  

Applicant argues that Matsuzaki performs the process reactively and not proactively.  The examiner notes that the claim is reciting, “determining the schedule according to temporal reception characteristics of radio wave”. Thus this claim requires that the scheduling is based on/according to the received signal characteristics.  Matsuzaki teaches the scheduling/plan of setting the Td value based on the reception values/characteristics which would meet the requirement of the claim. 


“it appears that the Examiner focuses only on the "reception characteristics" in the claimed limitation (see the Examiner's assertion "determining the schedule according to temporal reception characteristics of radio wave"). However, the independent claims determine the schedule according to temporal reception characteristics. Such "temporal" reception characteristics correspond to, for example, temporal data representing the number of captured navigation satellite signals as shown in FIG. 3 (see also paragraph [0039] of the description). In other words, the temporal reception characteristics show transition over time of, for example, the number of navigation satellite signals that have been captured in the past.”

The examiner respectfully disagrees. Under BRI, temporal is interpreted as “temporary; transitory”. Thus reception characteristics is definitely transitory/temporary and changes over time rather than being permanent.

Applicant argues that, 
“In contrast, as described above, Matsuzaki determines the satellite signal decoding time Td in accordance with the reception level of a satellite signal and/or the number of captured GPS satellites. These are instantaneous values when the satellite signal decoding time Td is determined, and they are not "temporal" reception characteristics as exemplified in FIG. 3 of the present application. Claims 1 and 7 have been amended on the basis of, for example, FIG. 3, to clarify this aspect. With such a feature, prediction of the temporal change of the reception characteristics is possible, thereby enabling the proactive hold-over.”

The examiner respectfully disagrees. “Instantaneous” values are indeed values that changes at the instant which means they are temporary/transitory.  
The claim merely states “schedule” without any particular timing reference of when the scheduling occur and does not preclude the possibility that the system could have an instantaneous schedule.  
For a more positive outcome, the examiner suggests further amendment to elaborate the following details using positively recited active steps to answer the 
Further, it is noted that claim 1 is drafted to “a device” which is patentably defined by its structure.  Merely including the ‘proactively’ limitation in the preamble fails to limit the structure of the device and therefore fails to carry patentable weight.  The same with the “temporal reception characteristics” which are not part of the structure of “the device” but are instead considered as an intended use not carrying patentable weight.  Nevertheless, the limitations were treated above for compact prosecution.
 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/DUNG L LAM/Examiner, Art Unit 2646                                                                                                                                                                                                        

/LESTER G KINCAID/Supervisory Patent Examiner, Art Unit 2646